Citation Nr: 0519953	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-20 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic 
degenerative changes of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for post-traumatic degenerative changes of 
the cervical and lumbar spine.

The Board remanded the claim in August 2004 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record reasonably shows that the 
veteran's post-traumatic degenerative changes of the cervical 
and lumbar spine had their origins during service.


CONCLUSION OF LAW

Post-traumatic degenerative changes of the cervical and 
lumbar spine were incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefit sought on 
appeal, the Board finds that any defect with regard to VA's 
duty to assist is not prejudicial to the veteran.

II.  Factual Background

Service medical records do not contain references to 
complaints, findings or treatment associated with any back 
disorders.  Service medical records indicate that, in January 
1967, the veteran sustained a traumatic amputation of the 
left index finger and the distal phalanx of the left thumb 
when a plastic container exploded in the veteran's hand 
shortly after he picked it up.  A review of the service 
medical records indicates that the veteran's hand was 
evaluated by several orthopedists after the explosion.  Such 
treatment records refer only to the veteran's hand and do not 
indicate that any other orthopedic complaints were addressed.  
It was noted when seen after the explosion, and upon 
separation from service, that other musculoskeletel findings 
were normal.

A January 1996 VA treatment note reported complaints of back 
pain with numbness in the toes and right foot.  The diagnoses 
were back pain with radiation to the right foot and 
degenerative joint disease.

June 2000 private treatment notes reported a diagnosis of 
chronic cervical, thoracic and lumbar spine sprain and strain 
with degenerative changes, spinal stenosis, facet arthropathy 
and degenerative disc disease.  The physician noted that the 
veteran was in an explosion during service where he "injured 
the left hand and probably injured the neck, mid and low back 
areas."  The veteran reported that from 1968 to 1988 he 
continued to have neck and back pain "which could and 
probably have been aggravated by the explosion."  The 
examiner stated that the veteran "probably in the process of 
being thrown backwards into the air with severe force, he 
sustained twisting rotational injuries to the neck, mid and 
low back areas."

A September 2000 VA examination report noted that the claims 
file and the veteran's VA medical records were reviewed.  The 
veteran reported the onset of upper back and neck pain in 
1990 and lower back pain in 1991.  The examiner noted that 
this information was confirmed by a note that the veteran 
prepared and had placed in his medical records in June 1998.  
X-rays, taken in conjunction with the examination, were 
interpreted as showing marked narrowing of the C3-4, C4-5, 
and C5-6 disc spaces.  Small traction osteophytes were noted 
at all those levels.  X-rays of the lumbosacral spine were 
interpreted as showing six lumbar vertebrae.  There was also 
narrowing of the L3-4, L4-5, and L5-6 disc spaces with 
traction osteophytes at all these levels.  There was also a 
unilateral spondylolysis of the pars interarticularis of the 
6th lumbar vertebra.  The diagnosis was degenerative disc 
disease of the cervical and lumbar spines, and a congenital 
malformation of the lumbosacral spine.  The examiner stated 
that it was "highly unlikely that the explosion in [the 
veteran's] hand in 1967 is etiologically related to the 
development of degenerative disc disease in his cervical and 
lumbar spine."

A February 2001 letter from the veteran's private physician 
stated that the physician had reviewed the veteran's medical 
records and examined the veteran.  He stated that the 
"history in all medical probability revealed that the 
[veteran] did sustain trauma and injuries to the neck, mid 
and low back areas in the explosion."  He went on to note 
that, because of the severe injuries and loss of parts of the 
hand the veteran did not note his neck and back problems 
until later.  He stated that the veteran had moderate to 
severe osteoarthritis at multiple levels in the neck, mid and 
low back areas "which would be very unusual for a 56-year 
old unless he sustained repeated trauma and injuries over a 
long period of time."

A January 2002 VA treatment note indicated that the veteran 
was being treated for severe degenerative disc disease of the 
lumbosacral and cervical spine.  No comments were made 
regarding the etiology of the diagnosed disorders.

A January 2002 letter from the veteran's private chiropractor 
stated that he first saw the veteran in June 2001.  He stated 
that the veteran's history included a significant trauma as a 
result of being involved in an explosion in 1967.  The 
chiropractor noted that the explosion "marked the onset of 
his multiple level back pain."  He concluded by stating that 
"only a significant trauma such as the explosion in 1967 
could have caused the significant and devastating changes to 
his spine at multiple levels."

The veteran testified before a hearing officer at a hearing 
held at the RO in July 2002.  The veteran stated that he did 
not have any problems with his cervical or lumbar spine prior 
to service.  He indicated that he first started noticing 
problems with his back after the explosion during service.  
He reported that most of his pain went away after a few 
months, but then he started having pain off and on.  He 
indicated that when the explosion occurred he was thrown 
approximately 20 to 30 feet and was knocked unconscious.  He 
stated that he did not remember complaining of back pain 
while he was hospitalized.  He testified that he began 
drinking heavily after service to self-medicate his pain.

A December 2002 statement from the veteran's sister indicated 
that, when the veteran returned from service, she noted that 
he leaned to the right when he walked and stood.  She 
indicated that she could not think of any trauma the veteran 
suffered, other than the explosion, which would account for 
the kind of pain the veteran complained of.

A December 2002 statement from the veteran's brother stated 
that, prior to service, the veteran was very active and could 
carry heavy loads while camping and hiking.  He indicated 
that after he returned from service, the veteran had a hard 
time keeping up while hiking and camping, if he even tried.

An October 2004 VA examination report noted that the examiner 
reviewed the claims folder and the VA medical records.  The 
veteran reported that he first began experiencing neck and 
back pain in 1985.  He indicated that, at that time, he was 
drinking heavily, and did not remember any trauma to his back 
or neck.  He did report experiencing several grand mal 
seizures and falling.  The veteran stated that he did not 
report any neck and back pain until 1990 when he sought 
treatment for increased pain from his private physician.  The 
diagnoses were degenerative disc disease of the lumbar spine 
at L2, L3, L4, and L5, with evidence of right-sided 
radiculopathy, and degenerative disc disease of the cervical 
spine at the C3, C4, C5, C6, and C7 levels with occasional 
radiculopathy to the right upper extremity.

The October 2004 VA examiner stated that it was "less likely 
than not that this veteran's present cervical and lumbar 
spine condition are secondary to his episode when he suffered 
an explosion to his left hand."  The examiner noted that he 
based his opinion on the fact that all the orthopedic 
examinations were normal, except for the trauma to the left 
hand.  He stated that his back pain was likely secondary to 
trauma that happened when he was on an alcoholic binge.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for degenerative joint disease, if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
degenerative disc disease of the cervical and lumbar spine.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
VA's interpretation of the provisions of 38 U.S.C.A. § 1110 
to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In that 
regard, the Board notes that there are several medical 
opinions of record.  The September 2000 and October 2004 VA 
examination reports both weigh against the veteran's claim.  
The September 2000 opinion specifically stated that it 
"highly unlikely that the explosion in [the veteran's] hand 
in 1967 is etiologically related to the development of 
degenerative disc disease in his cervical and lumbar spine."  
The October 2004 VA examiner stated that it was "less likely 
than not that this veteran's present cervical and lumbar 
spine condition are secondary to his episode when he suffered 
an explosion to his left hand."  The examiner noted that he 
based his opinion on the fact that all the service orthopedic 
examinations were normal, except for the trauma to the left 
hand.  He stated that his back pain was likely secondary to 
trauma that happened when he was on an alcoholic binge.  The 
Board notes that the October 2004 VA examiner based his 
opinion, in part, on the fact that the veteran's orthopedic 
examinations during service were all noted to be normal, 
except with regard to his left hand.

The veteran has offered two private opinions supporting his 
claim.  A February 2001 letter from the veteran's private 
physician stated "history in all medical probability 
revealed that the [veteran] did sustain trauma and injuries 
to the neck, mid and low back areas in the explosion."  He 
went on to note that, because of the severe injuries and loss 
of parts of the hands the veteran did not note his neck and 
back problems until later.  A January 2002 letter from the 
veteran's chiropractor stated that the 1967 explosion 
"marked the onset of his multiple level back pain."  He 
concluded by stating that "only a significant trauma such as 
the explosion in 1967 could have caused the significant and 
devastating changes to his spine at multiple levels."

With opinions weighing both for and against the veteran's 
claim, the Board must determine which, if any of these 
opinions is more probative than the other.  Initially, the 
Board notes that the veteran's chiropractor relied on current 
examinations and the veteran's reported history to render the 
opinions.  The Board is not bound to accept medical opinions 
which are based on a history supplied by the veteran where 
that history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
However, in this instance, the history provided by the 
veteran is consistent with the factual record.  The Board 
notes that service medical records do not reflect the 
specifics of the inservice explosion.  It is readily 
apparent, however, that the concussive effects of such an 
explosion would have been significant and, as pointed out in 
statements submitted by private physicians, would have 
obscured the effects of other injuries of a traumatic nature.  
The delayed effects of such injuries being manifested is also 
not an uncommon phenomena.  Therefore, the Board finds that 
there is no apparent reason to find either set of opinions 
more or less probative than the other.  The veteran's private 
physician and chiropractor rendered their opinions based on 
the veteran's history, which appears to be consistent with 
history recorded in the claims folder and an examination of 
the veteran.  The VA examiners rendered their opinions based 
on their examinations and a review of the claims folder.  
Accordingly, the Board finds that the evidence with regard to 
the veteran's claim is at least in equipoise and, resolving 
all doubt in favor of the veteran, service connection for 
post-traumatic changes of the cervical and lumbar spine is 
granted.


ORDER

Entitlement to service connection for post-traumatic changes 
of the lumbar and cervical spine is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


